UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-6441



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,

         versus

BONITA JONES LOWRY,

                                           Defendant - Appellant.



                            No. 96-6442



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,

         versus

JONATHAN LOWRY,

                                           Defendant - Appellant.




Appeals from the United States District Court for the Eastern
District of North Carolina, at Fayetteville. Malcolm J. Howard,
District Judge. (CR-89-36, CA-93-50-3-H, CA-93-23-3-H)

Submitted:   September 5, 1996       Decided:   September 17, 1996
Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


John Britton Russell, Jr., SHUFORD, RUBIN & GIBNEY, Richmond,
Virginia; David Eason Boone, Raymond Archie Carpenter, Jr., BOONE,
BEALE, CARPENTER & COSBY, Richmond, Virginia, for Appellants.
Barbara Dickerson Kocher, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellants appeal the district court's order dismissing their

motion filed under 28 U.S.C. § 2255 (1988), amended by Antiterror-
ism and Effective Death Penalty Act of 1996, Pub. L. No. 104-132,

110 Stat. 1214. Appellants' cases were referred to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1988). The magistrate

judge recommended that relief be denied and advised Appellants that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the
recommendation. Despite this warning, Appellants failed to timely

object to the magistrate judge's recommendation.

     The timely filing of objections to a magistrate judge's

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. Wright v.
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985). Appellants have waived appellate

review by failing to file objections after receiving proper notice.
Accordingly, we dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED



                                 3